DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 15-16 introduces the element “a top edge” of the back/front and each sidewall.  Claim 7, line 1 (dependent from claim 1) then refers to “a top edge” of the back/front and each sidewall.  It is unclear whether the “top edge” in claim 7 is referring to the “top edge” in claim 1 or is a separate “top edge”.

Claim Objections
Claim 13, line 1 objected to because of the following informalities:  “wherein floor” should be “wherein the floor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huotari et al. (US 2008/0191506), as cited by Applicant.
With respect to claim 1, Huotari et al. discloses an auxiliary storage compartment (12) for a vehicle, said auxiliary storage compartment (12) comprising: a floor (114); a back wall (110) that extends upward from the floor (114); a front wall (108) that extends upward from the floor (114) opposite the back wall (110), the front wall (108) comprising a panel that is separate and independent from a back side of a seating structure (fig. 1) of the vehicle (10) in which the auxiliary storage compartment (12) is disposed; and a pair of opposing sidewalls (102, 112) disposed at opposing ends of the front wall (108) and the back wall (110), wherein at least one of the opposing sidewalls (102) defines an access door movable between an open position (fig. 1) and a closed position (fig. 2) to provide access to an interior stowage space of the auxiliary storage compartment (12); and an open access top (fig. 1 see opening) defined by a top edge of the back wall (110), a top edge of the front wall (108) and a top edge of each sidewall (102, 112), wherein the back wall (110), front wall (108) and sidewalls (102, 112) define the interior stowage space of the auxiliary storage compartment.  (Figs. 1-13, paragraphs 29-64.)
With respect to claim 2, Huotari et al. discloses a top cover (18) structured and operable to cover and protect the interior stowage space of the auxiliary storage compartment (12).  (Figs. 1-13, paragraphs 29-64.)
With respect to claim 3, Huotari et al. discloses the top cover (18) is one of: a single-piece structure; and a multi-section structure (fig. 1).  (Figs. 1-13, paragraphs 29-64.)
With respect to claim 4, Huotari et al. discloses the top cover is one of: hingedly connecting (fig. 1) to any one or more of the back wall (110), front wall (108) and opposing sidewalls (102, 112); and removably disposable over the back wall, front wall and opposing sidewalls.  (Figs. 1-13, paragraphs 29-64.)  In addition, regarding certain elements being ‘removable’, see MPEP 2144.04(V)(C) In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a 
With respect to claim 18, Huotari et al. discloses the at least one access door (102) is structured and operable such that when moved from the Closed position (fig. 2) to the Open position (fig. 8) the access door (102) pivots about a bottom edge of the access door (102) and a top edge of the access door (102) swings approximately 180° away from the vehicle (paragraph 51) and downward (fig. 8).  (Figs. 1-8, paragraphs 29-51.)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al. in view of Weller (US 2013/0270854), as cited by Applicant.
With respect to claim 5, Huotari et al. is silent regarding the top cover is structured and operable to provide a substantially water-tight seal when in a Closed position such that the interior stowage space 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al. in view of Hotary et al. (US 6,752,304), as cited by Applicant.
With respect to claim 6, Huotari et al. is silent regarding at least one of the front wall, opposing sidewalls and back wall include at least one of: one or more open storage pockets at least one of integrally formed therewith or mounted thereto; closable storage boxes at least one of integrally formed therewith or mounted thereto; and storage racks at least one of integrally formed therewith or mounted thereto.  Hotary et al. teaches of at least one of the front wall, opposing sidewalls and back wall include at least one of: one or more open storage pockets (39) at least one of integrally formed therewith or mounted thereto; closable storage boxes at least one of integrally formed therewith or mounted thereto; and storage racks at least one of integrally formed therewith or mounted thereto.  (Figs. 5-7, col. 1, lines 55-67, col. 2.)  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the storage structure as described in Hotary et al. into the invention of Huotari et al. in order to secure emergency use equipment or tools.  (Col. 1, lines 66-67, col. 2, lines 1-2.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al. in view of Gammon (US 2004/0135390).
With respect to claim 7, Huotari et al. is silent regarding a top edge of one or more of the front wall, opposing sidewalls and back wall comprises at least one latching system structured and operable 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al. in view of Payne et al. (US 5,316,358), as cited by Applicant, and Rottinghaus et al. (US 2012/0267404), as cited by Applicant.
With respect to claim 8, Huotari et al. is silent regarding a stowage well disposed within the floor and a watertight seal.  Payne et al. teaches of at least one stowage well (56 or 58) disposed within the floor (fig. 3), each stowage well (56 or 58) structured and operable to stow at least one operator article; and at least one access panel (60 or 62) structured and operable to cover a respective stowage well (56 or 58); form a portion of the floor (fig. 3); be one of removed or moved to an opened position (fig. 3) to allow access to the respective stowage well (56 or 58).  (Figs. 1-3, col. 1, lines 64-68, col. 2.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stowage well structure as described in Payne et al. into the invention of Huotari et al. in order to be used to store tools, small objects or containers of liquid which have a tendency to spill.  (Abstract.) Rottinghaus et al. teaches of providing a water tight seal (100) to the respective opening when in a closed position.  (Fig. 6, paragraph 51.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the seal structure as described in Rottinghaus et al. into the invention of Huotari et al., as modified, in order to protect the contents of the interior from weather damage by water, snow, ice and the like.  (Paragraph 51.)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al., Payne et al. and Rottinghaus et al., as applied to claims 1 and 8 above, and further in view of Lehrman (US 5,979,725), as cited by Applicant.
With respect to claim 9, Huotari et al., as modified, is silent regarding the storage well being thermally insulated.  Lehrman teaches of the at least of the stowage wells (64) are constructed to be thermally insulating such that heat from any vehicle components disposed beneath the auxiliary storage compartment will not damage any items stowed in the respective stowage well (64).  (Figs. 1-2, col. 2, lines 11-20, col. 5, lines 1-26.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermal insulation structure as described in Lehrman into the invention of Huotari et al., as modified, in order to store perishable food items.  (Col. 5, lines 1-16.)  Furthermore, regarding the limitation of the “each access panel structured and operable to … allow access, via the respective opening, to at least one component of the vehicle that is disposed beneath the floor” is functional language. “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “such that heat from any vehicle components disposed beneath the auxiliary storage compartment will not damage any items stowed in the respective stowage well” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Huotari et al., as modified, discloses the structural limitation of the claim.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al., Payne et al. and Rottinghaus et al., as applied to claims 1 and 8 above, and further in view of Pywell (US 2016/0193949), as cited by Applicant.
With respect to claims 10-11, Huotari et al., as modified, is silent regarding a drainage hole and tube.  Pywell teaches of at least one drainage hole (76) structured and operable to allow at least one of   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al. in view of Selleck (US 6,237,981), as cited by Applicant.
With respect to claim 12, Huotari et al. is silent regarding a removable accessory cargo box.  Selleck teaches of the auxiliary storage compartment (12) comprises at least one accessory cargo box (14) removably connectable to at least one of the auxiliary storage compartment floor, front wall, back wall and sidewalls (fig. 3); the at least one accessory cargo box (14) is disposable within an accessory cargo box retention well (fig. 3) recessed within the auxiliary storage compartment floor.  (Figs. 1-6, col. 2, lines 37-67, col. 4, col. 5, lines 1-10.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the removable accessory cargo box structure as described in Selleck into the invention of Huotari et al. in order to provide efficient utilization of a storage area.  (Col. 1, lines 42-48.)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al. in view of Mullican (US 4,728,017), as cited by Applicant.
With respect to claim 13, Huotari et al. is silent regarding a drainage hole and tube in the floor.  Mullican teaches of the floor (30) comprises at least one drainage hole (60) structured and operable to allow at least one of water, moisture and condensation to drain out of the auxiliary storage compartment (10).  (Figs. 1, 6, cols. 5-6.)  It would have been obvious to one of ordinary skill in   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al. and Mullican, as applied to claims 1 and 13 above, and further in view of Pywell.
With respect to claim 14, Huotari et al., as modified, is silent regarding a drainage tube.  Pywell teaches of at least one drain tube (78) connected at least one of the at least one drainage hole (76) and structured and operable to direct drainage from the respective stowage well to a desired location.  (Figs. 1-4, paragraphs 13-18.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the drainage structure as described in Pywell into the invention of Huotari et al., as modified, in order to empty water or other liquids out of the integrated storage unit.  (Paragraph 18.)  
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al. in view of Dykstra et al. (US 6,874,667).
With respect to claims 15-16, Huotari et al. is silent regarding a divider partition.  Dykstra et al. teaches of at least one divider partition (33) structured and operable to subdivide the auxiliary storage compartment (25) into plurality of storage bins (figs. 1-5), wherein the divider partitions are removably disposable within channels formed within one or more of: the front wall, one or more of the sidewalls, the back wall, the floor, and one or more of the divider partitions, such that the divider partitions can be configured to form storage bins of various sizes (col. 2, lines 30-54).  (Figs. 1-5, col. 4, lines 48-67, col. 5.)  .)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the divider structure as described in Dykstra et al. into the invention of Huotari et al. in order to offer a large amount of storage volume, organizational features, versatility, privacy, occupant safety, robustness and convenience.  (Col. 1, lines 53-62.)  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al. in view of Payne et al., Schlangen et al. (US 2014/0124279), as cited by Applicant, Shimamura et al. (US 7,581,780), as cited by Applicant ,and Bhardwaj et al. (US 2014/0353955), as cited by Applicant.
With respect to claim 19, Huotari et al. discloses a vehicle (fig. 1) with an auxiliary storage compartment (12) for a vehicle, said auxiliary storage compartment (12) comprising: a floor (114); a back wall (110) that extends upward from the floor (114); a front wall (108) that extends upward from the floor (114) opposite the back wall (110), the front wall (108) comprising a panel that is separate and independent from a back side of a seating structure (fig. 1) of the vehicle (10) in which the auxiliary storage compartment (12) is disposed; and a pair of opposing sidewalls (102, 112) disposed at opposing ends of the front wall (108) and the back wall (110), wherein at least one of the opposing sidewalls (102) defines an access door movable between an open position (fig. 1) and a closed position (fig. 2) to provide access to an interior stowage space of the auxiliary storage compartment (12).  (Figs. 1-13, paragraphs 29-64.)  Huotari et al. is silent regarding a roll over system.  Bhardwaj et al. teaches of a roll over protection structure (20) that encloses and extends directly above the passenger compartment (fig. 2).  (Figs. 1-2, 5, 7, paragraphs 18-29.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rollover structure as described in Bhardwaj et al. into the invention of Huotari et al. in order to protect the cab from sustaining injury-causing damage during a rollover.  (Paragraph 8.)  From the teaching of Bhardwaj et al. into Huotari et al.; Huotari et al. discloses a roll over protection structure (20 taught from Bhardwaj et al.) that encloses and extends directly above the passenger compartment (14) and at least the front wall (108)  and back wall (110) of the auxiliary storage compartment (12).  (Figs. 1-13, paragraphs 29-64.)  Huotari et al., as modified, is silent regarding the details of the drivetrain and passenger compartment.  Payne et al. teaches a vehicle (fig. 1), said vehicle comprising: a chassis (18); a plurality of wheels (fig. 1) operationally connected to the chassis (18); a passenger compartment (14) supported by the chassis .

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616